Case 18-34808-SLM                       Doc 1107 Filed 05/06/21                   Entered 05/07/21 00:18:53                  Desc
                                      Imaged Certificate of Notice                Page 1 of 12


81,7('67$7(6%$1.5837&<&2857                                               
',675,&72)1(:-(56(<
&DSWLRQLQ&RPSOLDQFHZLWK'1-/%5
                                                                                          Order Filed on May 4, 2021
/2:(167(,16$1'/(5//3                                                                    by Clerk,
                                                                                           U.S. Bankruptcy Court
.HQQHWK$5RVHQ(VT                                                                    District of New Jersey
-RVHSK-'L3DVTXDOH(VT
(ULF6&KDIHW](VT
0LFKDHO3DSDQGUHD(VT
-RKQ36FKQHLGHU(VT
2QH/RZHQVWHLQ'ULYH         
5RVHODQG1HZ-HUVH\
   7HOHSKRQH 
Counsel to the Administrative
and Priority Claims Agent


,QUH                                                                           &KDSWHU

)5$1.7+($75(6%$<211(6287+                                                     &DVH1R 6/0 
&29(//&et al.
                                                                                  -RLQWO\$GPLQLVWHUHG
                                    'HEWRUV

                                      
      25'(5$33529,1*7+(-2,17027,212)7+($'0,1,675$7,9($1'
     35,25,7<&/$,06$*(17$1'/,48,'$7,1*75867(()25(175<2)$1
       25'(5 , $87+25,=,1*7+('(6758&7,21$1'$%$1'210(172)
   5(&25'6 ,, (17(5,1*$),1$/'(&5((&/26,1*7+(6(&+$37(5&$6(6
      $1' ,,, 7(50,1$7,1*7+(5(63216,%,/,7,(62)7+(&/$,06$*(17
            7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHVQXPEHUHGWZR  WKURXJKDQGLQFOXGLQJ

          WKUHH  LVKHUHE\25'(5('
 DATED: May 4, 2021

   
   
      3ULRU WR WKH (IIHFWLYH 'DWH GHILQHG KHUHLQ  RI WKH Modified First Amended Plan of Reorganization of Frank Theatres
   Bayonne/South Cove, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code WKH³0RGLILHG3ODQ´ WKH'HEWRUVLQWKHVH
   &KDSWHUFDVHV WKH³&KDSWHU&DVHV´ DQGWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VWD[SD\HULGHQWLILFDWLRQQXPEHUZHUHDVIROORZV
   )UDQN7KHDWUHV%D\RQQH6RXWK&RYH//&  )UDQN(QWHUWDLQPHQW*URXS//&  )UDQN0DQDJHPHQW//&  
   )UDQN7KHDWUHV//&  )UDQN$OO6WDU7KHDWUHV//&  )UDQN7KHDWUHV%ODFNVEXUJ//&  )UDQN7KHDWUHV'HOUD\
   //&  )UDQN7KHDWUHV.LQJVSRUW//&  )UDQN7KHDWUHV0RQWJRPHU\YLOOH//&  )UDQN7KHDWUHV3DUNVLGH7RZQ
   &RPPRQV//&  )UDQN7KHDWUHV5LR//&  )UDQN7KHDWUHV7RZQH//&  )UDQN7KHDWUHV<RUN//&  
   )UDQN7KHDWUHV0W$LU\//&  )UDQN7KHDWUHV6RXWKHUQ3LQHV//&  )UDQN7KHDWUHV6DQIRUG//&  )UDQN
   7KHDWUHV 6KDOORWWH //&   5HYROXWLRQV DW &LW\ 3ODFH //&   5HYROXWLRQV RI 6DXFRQ 9DOOH\ //&   )UDQN
   (QWHUWDLQPHQW5RFN+LOO//&  )UDQN(QWHUWDLQPHQW36///&  )UDQN+RVSLWDOLW\6DXFRQ9DOOH\//&  )UDQN
   +RVSLWDOLW\<RUN//&  DQG*DOOHULD&LQHPD//&  
   
   
     8SRQWKH(IIHFWLYH'DWHRIWKH0RGLILHG3ODQWKHSUHVHQWO\RSHUDWLQJ5HRUJDQL]HG'HEWRUV DVGHILQHGLQWKH0RGLILHG3ODQ DUH
   DVIROORZV)UDQN(QWHUWDLQPHQW*URXS//&)UDQN0DQDJHPHQW//&)UDQN7KHDWUHV<RUN//&)UDQN+RVSLWDOLW\<RUN//&
   )UDQN7KHDWUHV'HOUD\//&)UDQN7KHDWUHV3DUNVLGH7RZQ&RPPRQV//&)UDQN%ODFNVEXUJ//&)UDQN7KHDWUHV6RXWKHUQ
   3LQHV//&)UDQN7KHDWUHV//&DQG)UDQN0DQDJHPHQW//&




   
Case 18-34808-SLM                     Doc 1107 Filed 05/06/21       Entered 05/07/21 00:18:53              Desc
                                    Imaged Certificate of Notice    Page 2 of 12
 3DJH
 'HEWRUV)UDQN7KHDWUHV%D\RQQH6RXWK&RYH//&et al.
 &DVH1R 6/0 
 &DSWLRQ2UGHU , $XWKRUL]LQJWKH'HVWUXFWLRQDQG$EDQGRQPHQWRU5HFRUGV ,, (QWHULQJD
               )LQDO'HFUHH&ORVLQJWKH&KDSWHU&DVHVDQG ,,, 7HUPLQDWLQJWKH5HVSRQVLELOLWLHV
               RIWKH&ODLPV$JHQW
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 

            8SRQFRQVLGHUDWLRQRIWKHPRWLRQ WKH³0RWLRQ´ VHHNLQJHQWU\RIDQRUGHU WKLV³2UGHU´ 

     L DXWKRUL]LQJWKH:LQGGRZQ$JHQWVWRDEDQGRQDQGGHVWUR\WKH5HFRUGV LL HQWHULQJDILQDO

 GHFUHHFORVLQJWKH&KDSWHU&DVHVDQG LLL WHUPLQDWLQJWKHUHVSRQVLELOLWLHVRI3ULPH&OHUNWKH

 FODLPVDJHQWXSRQFRQVLGHUDWLRQRIWKH0RWLRQDQGDOOSOHDGLQJVUHODWHGWKHUHWRLWDSSHDULQJWKDW

     D WKH &RXUW KDV MXULVGLFWLRQ RYHUWKLV PDWWHU SXUVXDQW WR  86&   DQG  E  WKLV

 PDWWHULVDFRUHSURFHHGLQJZLWKLQWKHPHDQLQJRI86& E  DQG F QRWLFHRIWKH

 0RWLRQZDVGXHDQGSURSHUXQGHUWKHFLUFXPVWDQFHVWKH&RXUWKDYLQJFRQVLGHUHGWKH0RWLRQDQG

 DQ\UHVSRQVHVWRWKH0RWLRQLWDSSHDULQJWKDWWKHUHOLHIUHTXHVWHGLQWKH0RWLRQLVDSSURSULDWH

 DQGXSRQWKHUHFRUGKHUHLQDQGDIWHUGXHGHOLEHUDWLRQDQGJRRGDQGVXIILFLHQWFDXVHDSSHDULQJ

 WKHUHIRULWLV

 +(5(%<25'(5('7+$7

                       7KH0RWLRQLVJUDQWHGDVVHWIRUWKKHUHLQ

                       7KH:LQGGRZQ$JHQWVDUHDXWKRUL]HGEXWQRWUHTXLUHGWRLPPHGLDWHO\DEDQGRQ

 DQGGHVWUR\DOORIWKH5HFRUGVDQ\WLPHDIWHUVL[  PRQWKVIURPWKHFRPSOHWLRQDQGZLQGLQJXS

 WKHDIIDLUVRIWKH$GPLQLVWUDWLYHDQG3ULRULW\&ODLPV(VFURZRU/LTXLGDWLQJ7UXVWDVDSSOLFDEOH

 DQG DV IXUWKHU VHW IRUWK LQ WKH 0RGLILHG 3ODQ 7UXVW $JUHHPHQW 6XSSOHPHQWDO $SSOLFDWLRQ DV

 DSSOLFDEOH

                       7KH:LQGGRZQ$JHQWVDUHDXWKRUL]HGWRH[SHQGVXFKIXQGVDVPD\EHUHDVRQDEO\


 
 
 
          &DSLWDOL]HGWHUPVXVHGKHUHLQDQGQRWRWKHUZLVHGHILQHGVKDOOKDYHWKRVHPHDQLQJVDVFULEHGWRWKHPLQWKH
 0RWLRQ



 
Case 18-34808-SLM         Doc 1107 Filed 05/06/21            Entered 05/07/21 00:18:53            Desc
                        Imaged Certificate of Notice         Page 3 of 12
 3DJH
 'HEWRUV)UDQN7KHDWUHV%D\RQQH6RXWK&RYH//&et al.
 &DVH1R 6/0 
 &DSWLRQ2UGHU , $XWKRUL]LQJWKH'HVWUXFWLRQDQG$EDQGRQPHQWRU5HFRUGV ,, (QWHULQJD
               )LQDO'HFUHH&ORVLQJWKH&KDSWHU&DVHVDQG ,,, 7HUPLQDWLQJWKH5HVSRQVLELOLWLHV
               RIWKH&ODLPV$JHQW
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 
 QHFHVVDU\WRFDUU\RXWVXFKGHVWUXFWLRQRIWKH5HFRUGVLQWKHPDQQHUWKDWWKH:LQGGRZQ$JHQWV

 LQWKHLUUHVSHFWLYHEXVLQHVVMXGJPHQWGHHPDSSURSULDWH

              8SRQWKHFORVLQJRIWKHVDOHRIWKH:HVW9LUJLQLD3URSHUW\DQGILQDOGLVWULEXWLRQV

 EHLQJPDGHWRKROGHUVRI*HQHUDO8QVHFXUHG&ODLPVFRQVLVWHQWZLWKWKHWHUPVRIWKH0RGLILHG

 3ODQ DQG &RQILUPDWLRQ 2UGHU WKH /LTXLGDWLQJ 7UXVWHH DQG WKH /LTXLGDWLQJ 7UXVW VKDOO EH

 GLVFKDUJHG RI LWV REOLJDWLRQV XQGHU WKH 3ODQ DQG WKH /LTXLGDWLQJ 7UXVW $JUHHPHQW DQG WKH

 /LTXLGDWLQJ7UXVWVKDOOEHGHHPHGGLVVROYHGprovided, howeverWKDWWKH/LTXLGDWLQJ7UXVWPD\

 FRQWLQXHIRUSXUSRVHVRIOLTXLGDWLQJDQGZLQGLQJGRZQWKHDIIDLUVRIWKH7UXVWDVVHWIRUWKLQWKH

 /LTXLGDWLQJ7UXVW$JUHHPHQW

              7KHILQDOGHFUHHLQWKH&KDSWHU&DVHVLVKHUHE\HQWHUHGDQGWKH&KDSWHU&DVHV

 DUHKHUHE\FORVHGZLWKRXWIXUWKHURUGHURIWKLV&RXUW

              3ULPH&OHUNVKDOO , ZLWKLQWKLUW\  GD\VRIWKHHQWU\RIWKLV2UGHUIRUZDUGWR

 WKH&OHUNRIWKH&RXUW D DQXSGDWHGFODLPVUHJLVWHU E D&'RU86%IODVKGULYHRIDOOLPDJHG

 FODLPVDQG F DQH[FHOVSUHDGVKHHWFRQWDLQLQJDOOFODLPVLQIRUPDWLRQDORQJZLWKDQXSGDWHG

 OLVW DQG XSGDWHG FUHGLWRU PDLOLQJ OLVW ZKLFK VKDOO FRQWDLQ WKH QDPHV DQG DGGUHVVHV RI DOO

 FUHGLWRUV ,, WKHFODLPVUHJLVWHUOLVWDQGFUHGLWRUPDLOLQJOLVWVKDOOEHSURYLGHGLQERWK

 SDSHUDQGRQGLVFDQGLQERWKDOSKDEHWLFDODQGQXPHULFDORUGHU ,,, WKHFUHGLWRUPDLOLQJOLVW

 GLVNDQGWKHOLVWGLVNVKRXOGEHLQW[WIRUPDWDQG ,9 3ULPH&OHUNVKDOOER[DQGWUDQVSRUW

 DOO RULJLQDO FODLPV WR WKH 3KLODGHOSKLD )HGHUDO 5HFRUGV &HQWHU  7RZQVHQG 5RDG

 3KLODGHOSKLD3HQQV\OYDQLD

              8SRQLWVVRGRLQJ3ULPH&OHUNPD\WHUPLQDWHLWVGDWDEDVHDQGZHEVLWHUHODWHGWRWKH


                                                   
Case 18-34808-SLM         Doc 1107 Filed 05/06/21               Entered 05/07/21 00:18:53             Desc
                        Imaged Certificate of Notice            Page 4 of 12
 3DJH
 'HEWRUV)UDQN7KHDWUHV%D\RQQH6RXWK&RYH//&et al.
 &DVH1R 6/0 
 &DSWLRQ2UGHU , $XWKRUL]LQJWKH'HVWUXFWLRQDQG$EDQGRQPHQWRU5HFRUGV ,, (QWHULQJD
               )LQDO'HFUHH&ORVLQJWKH&KDSWHU&DVHVDQG ,,, 7HUPLQDWLQJWKH5HVSRQVLELOLWLHV
               RIWKH&ODLPV$JHQW
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 
 &KDSWHU&DVHVDQGVKDOOEHUHOHDVHGIURPLWVUHVSRQVLELOLWLHVDVFODLPVDJHQWLQWKH&KDSWHU

 &DVHV

              $OO RUGHUV SUHYLRXVO\ HQWHUHG LQ WKH &KDSWHU  &DVHV DUH ILQDO RUGHUV DQG VKDOO

 VXUYLYHWKHFORVLQJRIWKH&KDSWHU&DVHV

              $OO WLPH SHULRGV VHW IRUWK LQ WKLV 2UGHU VKDOO EH FDOFXODWHG LQ DFFRUGDQFH ZLWK

 %DQNUXSWF\5XOH D 

 




                                                    
           Case 18-34808-SLM                     Doc 1107 Filed 05/06/21                         Entered 05/07/21 00:18:53                        Desc
                                               Imaged Certificate of Notice                      Page 5 of 12
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 18-34808-SLM
Frank Theatres Bayonne/South Cove, LLC                                                                                 Chapter 11
Galleria Cinema, LLC
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 8
Date Rcvd: May 04, 2021                                               Form ID: pdf903                                                           Total Noticed: 25
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 06, 2021:
Recip ID                   Recipient Name and Address
db                     +   Frank All Star Theatres, LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Frank Entertainment Group, LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Frank Entertainment PSL, LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Frank Entertainment Rock Hill LLC, 2225 Dave Lyle Blvd, Rock Hill, SC 29730-4973
db                     +   Frank Hospitality Saucon Valley LLC, 3717 Route 378, Bethlehem, PA 18015-5436
db                     +   Frank Hospitality York LLC, 2067 Springwood Road, York, PA 17403-4836
db                    #+   Frank Management LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Frank Theatres Bayonne/South Cove, LLC, 191 Lefante Way, Bayonne, NJ 07002-5022
db                     +   Frank Theatres Blacksburg LLC, 1614 South Main Street, Blacksburg, VA 24060-5824
db                     +   Frank Theatres Delray, LLC, 14775 Lyons Road, Delray Beach, FL 33446-9003
db                     +   Frank Theatres Kingsport LLC, 3801 PGA Blvd, Sutie 600, Palm Beach Gardens, FL 33410-2758
db                     +   Frank Theatres Montgomeryville, LLC, 750 Montgomery Glen Drive, Lansdale, PA 19446-6406
db                         Frank Theatres Mt. Airy, LLC, 605 Bluemont Road, Mt. Airy, NC 27030
db                     +   Frank Theatres Parkside Town Commons LLC, 1140 Parkside Main Street, Cary, NC 27519-6950
db                     +   Frank Theatres Rio, LLC, 3801 Routh 9 South, Suite 1, Rio Grande, NJ 08242-1915
db                     +   Frank Theatres Sanford, LLC, 1351 Douglas Drive, Sanford, NC 27330-3453
db                         Frank Theatres Shallotte, LLC, 5200 Bridgers Road, Shallotte, NC 28470
db                     +   Frank Theatres Southern Pines, LLC, 104 Brucewood Road, Southern Pines, NC 28387-5143
db                     +   Frank Theatres Towne, LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Frank Theatres York, LLC, 2067 Springwood Road, York, PA 17403-4836
db                     +   Frank Theatres, LLC, 3801 PGA Blvd., Suite 600, Palm Beach Gardens, FL 33410-2756
db                     +   Galleria Cinema, LLC, 2111 Tamiami Trail, Venice, FL 34293-5011
db                     +   Revolutions at City Place LLC, 477 S. Rosemary Avenue, West Palm Beach, FL 33401-5758
db                     +   Revolutions of Saucon Valley LLC, 3717 Route 378, Bethlehem, PA 18015-5436
aty                    +   Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791

TOTAL: 25

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
           Case 18-34808-SLM                  Doc 1107 Filed 05/06/21                       Entered 05/07/21 00:18:53                   Desc
                                            Imaged Certificate of Notice                    Page 6 of 12
District/off: 0312-2                                              User: admin                                                           Page 2 of 8
Date Rcvd: May 04, 2021                                           Form ID: pdf903                                                     Total Noticed: 25

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 06, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 4, 2021 at the address(es) listed below:
Name                             Email Address
Bruce W. Radowitz
                                 on behalf of Creditor Martin Gold torreso78@gmail.com r45676@notify.bestcase.com

Daniel Y Gielchinsky
                                 on behalf of Creditor Edward Solomon dan@dyglaw.com

Dean C. Waldt
                                 on behalf of Creditor STORE Capital Acquisitions LLC waldtd@ballardspahr.com, morganv@ballardspahr.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Management LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Theatres Shallotte LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Theatres Parkside Town Commons LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Theatres Montgomeryville LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Other Prof. Prime Clerk LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Theatres York LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Galleria Cinema LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank All Star Theatres LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Other Prof. Administrative and Priority Claims Agent echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Revolutions of Saucon Valley LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Entertainment Rock Hill LLC echafetz@lowenstein.com

Eric S. Chafetz
                                 on behalf of Debtor Frank Theatres Bayonne/South Cove LLC echafetz@lowenstein.com

Ericka Fredricks Johnson
                                 on behalf of Creditor Cotton Commercial USA Inc. ErJohnson@wcsr.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com

Fran B. Steele
                                 on behalf of U.S. Trustee U.S. Trustee Fran.B.Steele@usdoj.gov

George R. Hirsch
                                 on behalf of Creditor Blacksburg APF Partners LLC ghirsch@sillscummis.com, MCO@sillscummis.com

Jack M. Seitz
                                 on behalf of Creditor Lower Saucon Authority jseitz@lesavoybutz.com sblake@lesavoybutz.com

James S. Carr
                                 on behalf of Creditor IMAX Corporation KDWBankruptcyDepartment@KelleyDrye.com;MVicinanza@ecf.inforuptcy.com

Jeffrey Kurtzman
                                 on behalf of Creditor Water Tower Square Associates kurtzman@kurtzmansteady.com

Jessica Renee Kenney Bonteque
                                 on behalf of Debtor Frank Theatres York LLC jbonteque@mosessinger.com
          Case 18-34808-SLM                  Doc 1107 Filed 05/06/21                     Entered 05/07/21 00:18:53        Desc
                                           Imaged Certificate of Notice                  Page 7 of 12
District/off: 0312-2                                            User: admin                                                Page 3 of 8
Date Rcvd: May 04, 2021                                         Form ID: pdf903                                          Total Noticed: 25
Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Hospitality York LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Shallotte LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Blacksburg LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Parkside Town Commons LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Towne LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Rio LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Management LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Entertainment PSL LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Sanford LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Entertainment Rock Hill LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Montgomeryville LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank All Star Theatres LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Delray LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Mt. Airy LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Hospitality Saucon Valley LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Galleria Cinema LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Entertainment Group LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Bayonne/South Cove LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Southern Pines LLC jbonteque@mosessinger.com

Jessica Renee Kenney Bonteque
                                on behalf of Debtor Frank Theatres Kingsport LLC jbonteque@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Hospitality York LLC jbaranello@mosessinger.com

John Baranello
                                on behalf of Attorney Moses & Singer LLP jbaranello@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Theatres Southern Pines LLC jbaranello@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Theatres Blacksburg LLC jbaranello@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Entertainment Group LLC jbaranello@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Theatres Towne LLC jbaranello@mosessinger.com

John Baranello
                                on behalf of Debtor Frank Theatres Bayonne/South Cove LLC jbaranello@mosessinger.com
          Case 18-34808-SLM            Doc 1107 Filed 05/06/21                         Entered 05/07/21 00:18:53           Desc
                                     Imaged Certificate of Notice                      Page 8 of 12
District/off: 0312-2                                       User: admin                                                      Page 4 of 8
Date Rcvd: May 04, 2021                                    Form ID: pdf903                                                Total Noticed: 25
John Baranello
                          on behalf of Debtor Frank Theatres Montgomeryville LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Galleria Cinema LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Kingsport LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Rio LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Delray LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Management LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres York LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank All Star Theatres LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Sanford LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Hospitality Saucon Valley LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Shallotte LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Entertainment PSL LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Mt. Airy LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Entertainment Rock Hill LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres Parkside Town Commons LLC jbaranello@mosessinger.com

John Baranello
                          on behalf of Debtor Frank Theatres LLC jbaranello@mosessinger.com

John D. Gaither
                          on behalf of Creditor Elm Park Capital Management LLC jgaither@neliganlaw.com

Joseph J. DiPasquale
                          on behalf of Other Prof. Moss Adams LLP jdipasquale@lowenstein.com

Joseph J. DiPasquale
                          on behalf of Debtor Frank Theatres Bayonne/South Cove LLC jdipasquale@lowenstein.com

Joseph J. DiPasquale
                          on behalf of Other Prof. Prime Clerk LLC jdipasquale@lowenstein.com

Joseph J. DiPasquale
                          on behalf of Consultant Paragon Management LLC jdipasquale@lowenstein.com

Joseph J. DiPasquale
                          on behalf of Attorney Lowenstein Sandler LLP jdipasquale@lowenstein.com

Joseph L. Schwartz
                          on behalf of Attorney Pachulski Stang Ziehl & Jones LLP jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Trustee Liquidating Trust jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Attorney Riker Danzig Scherer Hyland & Perretti LLP jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Attorney Dundon Advisers LLC jschwartz@riker.com

Joseph M. Garemore
                          on behalf of Creditor KRG/Atlantic Delray Beach LLC jgaremore@brownconnery.com
          Case 18-34808-SLM            Doc 1107 Filed 05/06/21                     Entered 05/07/21 00:18:53                     Desc
                                     Imaged Certificate of Notice                  Page 9 of 12
District/off: 0312-2                                      User: admin                                                           Page 5 of 8
Date Rcvd: May 04, 2021                                   Form ID: pdf903                                                     Total Noticed: 25
Joseph M. Garemore
                          on behalf of Creditor KRG Parkside II LLC jgaremore@brownconnery.com

Kate R. Buck
                          on behalf of Creditor American Electric Power Atlantic City Electric Company, PECO Energy Company, Florida Power & Light
                          Company and Metropolitan Edison Company kbuck@mccarter.com

Kate R. Buck
                          on behalf of Creditor 30 West Pershing LLC kbuck@mccarter.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Mt. Airy LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Rio LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Revolutions of Saucon Valley LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Hospitality Saucon Valley LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Revolutions at Saucon Valley LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Management LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank All Star Theatres LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Entertainment Group LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Revolutions at City Place LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Towne LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Entertainment PSL LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Entertainment Rock Hill LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Parkside Town Commons LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres York LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Montgomeryville LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Bayonne/South Cove LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Southern Pines LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Galleria Cinema LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Shallotte LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Kingsport LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Sanford LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Hospitality York LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Delray LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
         Case 18-34808-SLM            Doc 1107 Filed 05/06/21 Entered 05/07/21 00:18:53                                        Desc
                                    Imaged Certificate of Notice Page 10 of 12
District/off: 0312-2                                      User: admin                                                           Page 6 of 8
Date Rcvd: May 04, 2021                                   Form ID: pdf903                                                     Total Noticed: 25
                          on behalf of Other Prof. Prime Clerk LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Shallottee LLC krosen@lowenstein.com, dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Kingsport LLC krosen@lowenstein.com dclaussen@lowenstein.com

Kenneth A. Rosen
                          on behalf of Debtor Frank Theatres Blacksburg LLC krosen@lowenstein.com dclaussen@lowenstein.com

Mark B Conlan
                          on behalf of Creditor Gondolier Properties LLC mconlan@gibbonslaw.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Bayonne/South Cove LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Towne LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Southern Pines LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Management LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres York LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Shallotte LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank All Star Theatres LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Hospitality Saucon Valley LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Delray LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Parkside Town Commons LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Galleria Cinema LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Mt. Airy LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Rio LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Entertainment Rock Hill LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Entertainment Group LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Hospitality York LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Sanford LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Montgomeryville LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Blacksburg LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Entertainment PSL LLC mparry@mosessinger.com

Mark N Parry
                          on behalf of Debtor Frank Theatres Kingsport LLC mparry@mosessinger.com

Michael Papandrea
                          on behalf of Debtor Frank Theatres Bayonne/South Cove LLC mpapandrea@lowenstein.com, dclaussen@lowenstein.com
           Case 18-34808-SLM          Doc 1107 Filed 05/06/21 Entered 05/07/21 00:18:53                       Desc
                                    Imaged Certificate of Notice Page 11 of 12
District/off: 0312-2                                        User: admin                                        Page 7 of 8
Date Rcvd: May 04, 2021                                     Form ID: pdf903                                  Total Noticed: 25
Patrick J. Neligan, Jr
                          on behalf of Creditor Elm Park Capital Management LLC pneligan@neliganlaw.com

Paul John Labov
                          on behalf of Creditor Elm Park Capital Management LLC plabov@pszjlaw.com
                          KAiello@foxrothschild.com;JDiStanislao@foxrothschild.com

Rachel Gillen Atkin
                          on behalf of Trustee Liquidating Trust rgillen@riker.com

Richard Corbi
                          on behalf of Debtor Frank Entertainment Group LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Montgomeryville LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Hospitality York LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Bayonne/South Cove LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank All Star Theatres LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Parkside Town Commons LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Blacksburg LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Shallotte LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Entertainment PSL LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Kingsport LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Delray LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Hospitality Saucon Valley LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Entertainment Rock Hill LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres York LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Galleria Cinema LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Southern Pines LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Mt. Airy LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Management LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Sanford LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Rio LLC rcorbi@corbilaw.com

Richard Corbi
                          on behalf of Debtor Frank Theatres Towne LLC rcorbi@corbilaw.com

Steven R. Wirth
                          on behalf of Creditor Sony Electronics Inc. steven.wirth@akerman.com,
                          caren.collier@akerman.com;Jennifer.meehan@akerman.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov
          Case 18-34808-SLM           Doc 1107 Filed 05/06/21 Entered 05/07/21 00:18:53                                   Desc
                                    Imaged Certificate of Notice Page 12 of 12
District/off: 0312-2                                       User: admin                                                     Page 8 of 8
Date Rcvd: May 04, 2021                                    Form ID: pdf903                                               Total Noticed: 25
Wayne M Smith
                          on behalf of Creditor WARNER BROTHERS DISTRIBUTING INC. wayne.smith@warnerbros.com,
                          wayne.smith@warnerbros.com

William H. Pillsbury
                          on behalf of Creditor Frank Investments Inc. (FL) wpillsbury@whplawoffices.com

William H. Pillsbury
                          on behalf of Creditor Frank Investments Inc. (NJ) wpillsbury@whplawoffices.com

William H. Pillsbury
                          on behalf of Interested Party Frank Theatres Management LLC wpillsbury@whplawoffices.com

William H. Pillsbury
                          on behalf of Interested Party Frank Entertainment Companies LLC wpillsbury@whplawoffices.com

William J. Levant
                          on behalf of Creditor Paramount Portfolio Crossings TIC#1 LLC efile.wjl@kaplaw.com

William J. Levant
                          on behalf of Creditor Paramount Portfolio LMS TIC #1 LLC efile.wjl@kaplaw.com

William J. Levant
                          on behalf of Creditor Paramount Portfolio Fulton TIC #1 LLC efile.wjl@kaplaw.com

William J. Levant
                          on behalf of Creditor Paramount Portfolio Pad TIC #1 LLC efile.wjl@kaplaw.com

William J. Levant
                          on behalf of Creditor Dealbrook LLC efile.wjl@kaplaw.com


TOTAL: 170
